Citation Nr: 1118330	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-50 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent for service-connected ulnar neuropathy of the right upper extremity.

2.  Entitlement to an initial evaluation higher than 10 percent for service-connected ulnar neuropathy of the left upper extremity. 

3.  Entitlement to an initial compensable evaluation for service-connected lichen simplex form of eczema with thickening of toe nails.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from April 2005 to May 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After careful review of the record, the Board finds that a remand for further evidentiary development is required before proceeding to adjudicate the merits of the Veteran's claims seeking a higher initial disability rating for service-connected ulnar neuropathy of the upper extremities and eczema.  

In this case, the Veteran was afforded with medical examinations in November 2008 in connection with her claims.  However, the Veteran has indicated that her disabilities have worsened.  

In regard to her claimed ulnar neuropathy, the Board observes that the Veteran, on the December 2009 VA Form 9, described difficulties she had using her upper extremities and specifically wrote that her ulnar neuropathy seemed to be worsening.  

She also wrote, on the VA Form 9, that she had scarring on her body as well as spots on her face around the jaw/cheek area associated with her service-connected eczema.  It is notable that, at the time of the November 2008 skin disease examination, the Veteran did not allege and she was not shown to have scarring and/or disfigurement or disfiguring skin to the head, face, or neck.  Thus, the Veteran's statement also indicates that her skin disability has worsened since the VA medical examination.  

Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the U.S. Court of Appeals for Veterans Claims has held that an appeal of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where the factual findings show distinct time periods in which the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Thus, in light of the foregoing, the Board finds that a remand for a contemporaneous medical examination to assess the current nature and extent of symptomatology associated with her service-connected ulnar neuropathy of the upper extremities and skin disability, as well as the potential applicability of staged ratings, is warranted in this case.  38 U.S.C.A. § 5103A (West 2002); Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.   Schedule the Veteran for a VA examination to assess the nature and severity of her service-connected ulnar neuropathy of the upper extremities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 

a.  Based on review of the claims folder and evaluation of the Veteran, the examiner should identify what symptoms the Veteran has manifested since October 2008 that are attributable to her service-connected ulnar neuropathy.  All signs and symptoms necessary for evaluating the Veteran's disability should be reported in detail. 

b.  In assessing the severity of the Veteran's disability, the examiner must include a discussion as to whether any of the following symptoms are present: (1) hand is inclined to the ulnar side, (2) the index and middle fingers are extended more than normal, (3) considerable atrophy of the muscles of the thenar eminence, (4) the thumb in the plane of the hand (ape hand); (5) pronation incomplete and defective, (6) absence of flexion of index finger and feeble flexion of middle finger, (7) cannot make a fist, (8) index and middle fingers remain extended; (9) cannot flex distal phalanx of thumb, (10) defective opposition and abduction of the thumb, at right angles to palm; (11) flexion of the wrist weakened; and (12) pain with trophic disturbances.  The examiner should also state, for both the Veteran's ulnar neuropathy of the left and right upper extremities, whether the disability is best described as mild, moderate, or severe incomplete paralysis of the median nerve or whether there is complete paralysis of the median nerve.   The examiner must provide a complete rationale for any stated opinion.

c.  In providing any opinion, the examiner must consider the statements and testimony the Veteran submitted on her own behalf, regarding symptoms she experiences, and consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings.

d.  The examiner should also specifically provide an opinion regarding the effect, if any, that each of the Veteran's ulnar neuropathy disabilities has on her employment/employability.

e.  The examiner should distinguish to the extent possible between symptomatology resulting from the Veteran's service-connected disability and any non-service-connected disorders which may be found.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the examiner should so state in the examination report.

2.  Schedule the Veteran for a VA examination to assess the nature and severity of her service-connected skin disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 

a.  Based on review of the claims folder and evaluation of the Veteran, the examiner should identify what symptoms the Veteran has manifested since October 2008 that are attributable to her service-connected skin disability.  All signs and symptoms necessary for evaluating the Veteran's disability should be reported in detail. 

b.  In assessing the severity of the Veteran's skin disorder, the examiner must (1) fully describe any scars (or other manifestations) found to be related to the Veteran's skin disability, to include discussion of such factors as size, location, whether it is unstable or painful, superficial, etc.; (2) state what percentage of the Veteran's exposed areas (i.e., her head, neck, face, and hands when considered together, not separately) is affected by her skin disability;  and (3) state what percentage of the Veteran's entire body is affected by her skin disability.  The examiner must provide a complete rationale for any stated opinion.

c.  In providing any opinion, the examiner must consider the statements of the Veteran submitted on her own behalf, regarding symptoms she experiences, and consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings.

d.  The examiner should also specifically provide an opinion regarding the effect, if any, that the Veteran's skin disability has on her employment/employability.

e.  The examiner should distinguish to the extent possible between symptomatology resulting from the Veteran's service-connected skin disability and any non-service-connected disorders which may be found.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the examiner should so state in the examination report.

3.  After any additional notification and/or development deemed necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




[CONTINUED ON NEXT PAGE]




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


